DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of copending Application No. 16/855,521 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 merely combines features included within reference claims 1, 4, and 11. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claims 1 with the claimed features of reference claims 4 and 11, in order to achieve more complex functionality that includes the claimed features all of reference claims 1, 4 and 11. 
Instant claim 11 merely combines features included within reference claims 1, 4, and 11. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claims 1 with the claimed features of reference claims 4 and 11, in order to achieve more complex functionality that includes the claimed features all of reference claims 1, 4 and 11. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 6-10 are objected to because of the following informalities:  all of the listed claims depend from cancelled claim 2. Examiner suggests amending claim 6 to recite "the method of claim 1" .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et. al (US 20090299174 A1, hereinafter "Wright") in view of Roeder (US 4653069 A), Gilbert (US 20140258800 A1, previously cited), and Berman et al.  (US 20190000560 A1, hereinafter "Berman", previously cited) .

Regarding claim 1, Wright teaches a method of tracking a tracking device with a navigation system in a navigation space (tracking an instrument [0038]), comprising:
generating a spread spectrum signal (the excitation source 60 shown in FIG. 4A produces a pulsed magnetic field at different frequencies [0054]-[0056]; one of ordinary skill in the art would recognize that this is analogous to spread spectrum signals, as spread spectrum signals is a signal that is spread over  a large frequency band/multiple frequencies)
transmitting the generated spread spectrum signal as the tracking signal (excitation source 60 can frequency multiplex the magnetic field at a first frequency E1 to energize the first marker 40 a, a second frequency E2 to energize the second marker 40 b, and a third frequency E3 to energize the third marker 40 c. In response to the excitation energy, the markers 40 a-c generate location signals L1-3, respectively, at unique response frequencies [0054]; location signals are analogous to the tracking signals );
connecting a controller configured to generate a tracking signal to a coil with an H- bridge system (Each H-bridge switch 1050 controls the energy flow between the energy storage device 1042 and one of the source coils 1052 [0098]);
receiving the tracking signal (The sensor assembly 70 can include a plurality of coils to sense the location signals L1-3 from the markers [0055])
Wright does not teach: generating a spread spectrum signal including a binary signal and a pseudo-noise signal; demultiplexing and equalizing the received tracking signal; recovering the impulse response from the demultiplexed and equalized tracking signal as an impulse; and wherein a pose of a tracking device is determined with the impulse recovered from the received tracking signal.
	Roeder is analogous to the instant application as a spread spectrum communication system is disclosed (abstract). Roeder teaches generating a spread spectrum signal including a binary signal and a pseudo-noise signal (One type of wideband or spread spectrum signal processing technique which is frequently used is the so-called pseudo-random noise or pseudo-noise (PN) system. In such a system the baseband carrier is a coded signal utilizing a long string of 1 and 0 data cells which occur in a predictable sequence but which have properties similar to random numbers; Col 1 lines 11-16)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wright to include generating a spread spectrum signal including a binary signal and a pseudo-noise signal, as taught by Roeder, as this allows the transmitted signals to be difficult to intercept, as suggested by Roeder (use of the PN coded carrier makes the transmitted signal very difficult to intercept, Col. 24 lines 22-23).
The combined invention of Wright and Roeder still does not teach demultiplexing and equalizing the received tracking signal; recovering the impulse response from the demultiplexed and equalized tracking signal as an impulse; and wherein a pose of a tracking device is determined with the impulse recovered from the received tracking signal.
Gilbert discloses a method abnormality detection during electrosurgery ([0009]) and shares the classification of A61B 2017/00725 with the instant application. Gilbert teaches demultiplexing (the received test signal is demodulated to obtain a received MLS. Then, in step 940, the received MLS is cross-correlated with the converted MLS to obtain the impulse response of the desired circuit [0110])  and equalizing the received tracking signal (leveling or equalization [0071]); recovering the impulse response from the demultiplexed and equalized tracking signal as an impulse(extract the impulse response [0096]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wright and Roeder to include demultiplexing and equalizing the received tracking signal and recovering the impulse response from the demultiplexed and equalized tracking signal as an impulse, in order to improve the signal to noise ratio, as suggested  by Gilbert ([0071]).
The combined invention of Wright, Roeder, and Gilbert still does not teach a pose of a tracking device is determined with the impulse recovered from the received tracking signal. Berman discloses “Electromagnetic Distortion Detection” (title), and shares the classification of A61B 34/20 and A61B 2034/2051 with the instant application. Berman teaches a method wherein a pose of a tracking device is determined with the impulse recovered from the received tracking signal (in response to determining that the metrics are indicative of at least one of the patient and the EM field generator receiving an impulse force, the system may set an EM distortion flag and/or an impulse force flag [0175];  detecting EM distortions which may affect EM based navigation systems used for navigation and localization of medical instruments within a patient [0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, to include a pose of a tracking device is determined with the impulse recovered from the received tracking signal, as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]).

Regarding claim 6, Wright does not teach wherein generating the pseudo-noise signal includes generating a binary orthogonal or near orthogonal signal. Gilbert, however, teaches , teaches a method wherein generating the pseudo-noise signal includes generating a binary orthogonal or near orthogonal signal (The test signal may be generated such that it is substantially or statistically orthogonal to the primary signal, e.g., the test signal may be a pseudo-random noise signal defining the test signal such that the test signal is statistically uncorrelated to the primary signal [0012]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, and Berman, to include a method that includes generating the pseudo-noise signal includes generating a binary orthogonal or near orthogonal signal, as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]). 

Regarding claim 7, Wright does not teach the method wherein generating the binary orthogonal or near orthogonal signal includes generating a plurality of the binary orthogonal or near orthogonal signals. Gilbert, however, teaches wherein generating the binary orthogonal or near orthogonal signal includes generating a plurality of the binary orthogonal or near orthogonal signals (The test signal may be generated such that it is substantially or statistically orthogonal to the primary signal, e.g., the test signal may be a pseudo-random noise signal defining the test signal such that the test signal is statistically uncorrelated to the primary signal [0012]; applying the primary and test signals [0009]; multiple test signals that are near orthogonal signals is implicitly a plurality of near orthogonal signals). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, and Berman, to include generating a plurality of the binary orthogonal or near orthogonal signals. Gilbert, however, teaches wherein generating the binary orthogonal or near orthogonal signal includes generating a plurality of the binary orthogonal or near orthogonal signals in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

Regarding claim 8, Wright does not teach the method wherein transmitting the tracking signal includes the generated pseudo-noise signal includes transmitting from a first localizer coil of a plurality of localizer coils a first tracking signal as the tracking signal that is at least one generated pseudo-noise signal of the plurality of plurality of the pseudo-noise signals; wherein receiving the tracking signal includes receiving the first tracking signal with a first tracking device coil of the tracking device; wherein processing the received tracking signal includes de-multiplexing and equalizing the received first tracking signal and recovering the impulse response from the received first tracking signal between the first localizer coil and the first tracking device coil.
Gilbert, however teaches a method:
wherein transmitting the tracking signal includes the generated pseudo-noise signal includes transmitting from a first localizer coil of a plurality of localizer coils (first coil [0083]; second coil [0083]) a first tracking signal as the tracking signal that is at least one generated pseudo-noise signal of the plurality of plurality of the pseudo-noise signals (may also detect an abnormality and its location by utilizing other algorithms including swept-sine, chirp, and/or pseudo-random noise impetus signals [0092]);
wherein processing the received tracking signal includes de-multiplexing (received test signal is demodulated [0110]) and equalizing (equalization [0071]) the received first tracking signal and recovering the impulse response from the received first tracking signal between the first localizer coil and the first tracking device coil (to obtain the impulse response [0110]);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, and Berman to include transmitting the tracking signal includes the generated pseudo-noise signal includes transmitting from a first localizer coil of a plurality of localizer coils a first tracking signal as the tracking signal that is at least one generated pseudo-noise signal of the plurality of plurality of the pseudo-noise signals; and processing the received tracking signal includes de-multiplexing and equalizing the received first tracking signal and recovering the impulse response from the received first tracking signal between the first localizer coil and the first tracking device coil, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).
Wright in view of Roeder, Gilbert, and Berman as modified above teaches the claimed invention as discussed above. Wright further teaches a method wherein receiving the tracking signal includes receiving the first tracking signal with a first tracking device coil of the tracking device (plurality of coils to sense the location signals L1 [0055]). 

Regarding claim 9, Wright in view of Roeder, Gilbert, and Berman as modified above teaches the claimed invention as discussed above Wright further teaches a method wherein transmitting the tracking signal includes transmitting the plurality of tracking signals from one of a plurality of localizer coils by transmitting singly one of the tracking signals from each localizer coil (excitation source 60 can frequency multiplex the magnetic field at a first frequency E1 to energize the first marker 40 a, a second frequency E2 to energize the second marker 40 b, and a third frequency E3 to energize the third marker 40 c. In response to the excitation energy, the markers 40 a-c generate location signals L1-3, respectively, at unique response frequencies [0054]; location signals are analogous to tracking signals; Each H-bridge switch 1050 controls the energy flow between the energy storage device 1042 and one of the source coils 1052 [0098]).
	Wright, however, does not teach a method wherein generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals. Gilbert teaches a method wherein generating the pseudo-noise signal includes generating a plurality of the pseudo-noise signals (The sensor assembly 70 can include a plurality of coils to sense the location signals [0055]; the magnetic transponder 120 comprises a coil [0075]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright in view of Roeder, Gilbert, and Berman to include transmitting the tracking signal includes transmitting the plurality of tracking signals from one of a plurality of localizer coils by transmitting singly one of the tracking signals from each localizer coil, as suggested by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Roeder, Gilbert and Berman as applied to claim 1 above, and further in view of Schneider et al. (US 20190226826 A1, hereinafter "Schneider", previously cited).

Regarding claim 4, Wright does not teach the method, wherein generating the binary signal includes generating a time varying magnetic field signal between 10 Hz and 30 Mhz.
Roeder teaches generating a binary signal (baseband carrier is a coded signal utilizing a long string of 1 and 0 data cells; Col 1 lines 11-16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wright, Roeder, Gilbert, and Berman, to include generating a binary signal, as taught by Roeder, as this allows the transmitted signals to be difficult to intercept, as suggested by Roeder (use of the PN coded carrier makes the transmitted signal very difficult to intercept, Col. 24 lines 22-23). 
The combined invention of Wright, Roeder, Gilbert, and Berman still does not teach generating a time varying magnetic field signal between 10 Hz and about 30 MHz. Schneider discloses “Calibrating a Magnetic Sensor” (title) and is in applicant’s field of endeavor of A61B2034/2051.  Schneider teaches generating a time varying magnetic field signal between 10 Hz and 30Mhz (magnetic fields generated at a relatively low frequency of about 90 Hz [0031]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, and Berman to include generating a time varying magnetic field signal between 10 Hz and 30Mhz, as taught by Schneider, in order to reduce or eliminate the occurrence of eddy currents, thereby allowing the sensor to receive the intended (e.g., true) magnetic fields, as taught by Schneider ([0031]). 

Regarding claim 5, Wright does not teach the method, wherein generating the binary signal includes generating a time varying magnetic field signal between 10 Hz and 400 kHz.
Roeder teaches generating a binary signal (baseband carrier is a coded signal utilizing a long string of 1 and 0 data cells; Col 1 lines 11-16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wright, Roeder, Gilbert, and Berman, to include generating a binary signal, as taught by Roeder, as this allows the transmitted signals to be difficult to intercept, as suggested by Roeder (use of the PN coded carrier makes the transmitted signal very difficult to intercept, Col. 24 lines 22-23). 
The combined invention of Wright, Roeder, Gilbert, and Berman still does not teach generating a time varying magnetic field signal between 10 Hz and about 400 kHz. Schneider discloses “Calibrating a Magnetic Sensor” (title) and is in applicant’s field of endeavor of A61B2034/2051.  Schneider teaches generating a time varying magnetic field signal between 10 Hz and 400 kHz (magnetic fields generated at a relatively low frequency of about 90 Hz [0031]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, and Berman to include generating a time varying magnetic field signal between 10 Hz and 400 kHz, as taught by Schneider, in order to reduce or eliminate the occurrence of eddy currents, thereby allowing the sensor to receive the intended (e.g., true) magnetic fields, as taught by Schneider ([0031]). 

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, Roeder, Gilbert, and Berman as applied to claim 7 above, and further in view of Valdastri et al. (US 20190104994 A1, hereinafter, "Valdastri", previously cited).

Regarding claim 10, Wright does not teach a method wherein receiving the of tracking signal includes receiving the plurality of tracking signals with a first tracking device coil of the tracking device; wherein demultiplexing and equalizing the received tracking signal includes de- multiplexing and equalizing each received tracking signal of the plurality of tracking signals received first tracking signal and recovering the impulse response from the received plurality of tracking signals between each localizer coil of the plurality of localizer coils and the first tracking device coil.
Valdastri discloses “Robotic Capsule System with Magnetic Actuation and Localization” (title) and is in applicant’s field of endeavor of A61B2034/2051. Valdastri teaches a method wherein receiving the of tracking signal includes receiving the plurality of tracking signals with a first tracking device coil of the tracking device (the signal is demodulated at the capsule to recover the original virtual DC signal from the electromagnetic coil [0039]; The pose of the capsule is then determined based at least in part on a combination of magnetic field signals applied by the electromagnetic coil to each of the magnetic field sensors [0007] ;one coil receives a signal that is demodulated, therefore it is implicit that the coil receives a plurality of signals). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, and Berman to include receiving the of tracking signal includes receiving the plurality of tracking signals with a first tracking device coil of the tracking device, as taught by Valdastri, in order solve the problem of singularity in the magnetic field wherein, due to symmetry in the field, the capsule can be located in a number of different positions and the localization is not able to identify the correct one, as suggested by Valdastri ([0005]). 
The combined invention of Wright, Roeder, Gilbert, Berman, and Valdastri sill does not teach demultiplexing and equalizing the received tracking signal includes demultiplexing and equalizing each received tracking signal of the plurality of tracking signals received first tracking signal and recovering the impulse response from the received plurality of tracking signals between each localizer coil of the plurality of localizer coils and the first tracking device coil. 
Gilbert teaches a method wherein demultiplexing and equalizing the received tracking signal includes demultiplexing (the received test signal is demodulated [0110]) and equalizing each received tracking signal of the plurality of tracking signals received first tracking signal ([0071] leveling or equalization; applying the primary and test signals [0009]; multiple test signals are used and it is implicit that each signal is demultiplexed (demodulated) and equalized)  and recovering the impulse response from the received plurality of tracking signals between each localizer coil of the plurality of localizer coils and the first tracking device coil (to obtain a received MLS. Then, in step 940, the received MLS is cross-correlated with the converted MLS to obtain the impulse response [0110]; applying the primary and test signals [0009]; first coil… second coil [0083]; multiple tracking (test) signals are used and it is implicit that the impulse response from each coil are recovered).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wright, Roeder, Gilbert, and Berman, and Valdastri, to include demultiplexing and equalizing the received tracking signal includes demultiplexing and equalizing each received tracking signal of the plurality of tracking signals received first tracking signal and recovering the impulse response from the received plurality of tracking signals between each localizer coil of the plurality of localizer coils and the first tracking device coil, as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordy et al. (US 4039749 A)  in view of Wright et al. (US 20090299174 A1, hereinafter "Wright") ,( Gilbert et al. (US 20140258800 A1, of record, hereinafter "Gilbert") and Berman et al (US 20190000560 A1, previously cited, hereinafter "Berman") .

Regarding claim 11, Gordy teaches a method of determining whether a distorting object is present when tracking a tracking device with a navigation system in a navigation space, comprising:
generating a binary signal (The baseband data signal may, for example, be a string of binary data bits, Col 3 lines 36-37) ;
generating a pseudo-noise signal (pseudo-random sequence, Col 1 line  61)
transmitting the generated binary pseudo-noise signal as a tracking signal in a spread spectrum (spread spectrum demodulator Col 1 lines 14-15; summing circuit 21 linearly combines the output signals from the mixers 17 and 18, Col 4 lines 21-22; signal is modulated as a function of the mixed baseband data and the pseudo-random bit sequence signals, Col 4 lines 24-26) 
Gordy does not teach connecting a controller configured to generate a tracking signal to a coil with an H- bridge system; receiving the tracking signal; demultiplexing and equalizing the received tracking signal; and recovering a full impulse response from the equalized tracking signal; evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response; evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response; and evaluating whether the distorting object is present; wherein a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal.
Wright discloses “Instruments with location markers and methods for tracking instruments through anatomical passageways” (title). Wright teaches a controller configured to generate a tracking signal to a coil with an H- bridge system (H-bridge switches 1050 (identified individually by reference numbers 1050 a-d), and the coil assembly 1046 includes individual source coils 1052 [0098]; location signal [0108]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy to include teaches a controller configured to generate a tracking signal to a coil with an H- bridge system, as taught by Wright, in order to eliminate blind spots in the excitation volume, as suggested by Wright ([0107])  
Gilbert discloses a method abnormality detection during electrosurgery ([0009]) and is in  in applicant’s field of endeavor of A61B 2017/00725. Gilbert teaches:
receiving the tracking signal (received test signal [0110]);
demultiplexing (the received test signal is demodulated to obtain a received MLS. [0110]) and equalizing the received tracking signal (leveling or equalization [0071]) ;
recovering a full impulse response from the equalized tracking signal (the received test signal is demodulated to obtain a received MLS. Then, in step 940, the received MLS is cross-correlated with the converted MLS to obtain the impulse response [0110]) 
evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response (the received test signal is demodulated [0110]; demodulation implies that there is a residual signal as well as a recovered impulse; The compensator 240 receives the filtered samples from the compensator sampler 238 and compensates fluctuations of the filtered samples [0040]; the fluctuations of the filtered samples implicitly functions as the residual signal);
and evaluating whether the distorting object is present (The last condition (condition 3.) may be helpful in revealing non-linear behavior resulting from an abnormality that is manifest as distortion outside of the fundamental frequency of interest [0052]) ;
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy and Wright to include receiving the tracking signal; demultiplexing and equalizing the received tracking signal; recovering a full impulse response from the equalized tracking signal; evaluating the recovered impulse response for a residual signal in addition to an initial impulse from the recovered impulse response; and evaluating whether the distorting object is present; as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).
	The combined invention of Gordy, Wright, and Gilbert does not teach a method wherein a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal.
Berman discloses “Electromagnetic Distortion Detection” (title), and is in applicant’s field of endeavor of A61B34/20 and A61B2034/2051. Berman teaches a method wherein a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal. (in response to determining that the metrics are indicative of at least one of the patient and the EM field generator receiving an impulse force, the system may set an EM distortion flag and/or an impulse force flag [0175];  detecting EM distortions which may affect EM based navigation systems used for navigation and localization of medical instruments within a patient [0002]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, and Gilbert, to have a pose, which can include at least some coordinates of position and/or orientation, of a tracking device is operable to be determined based at least on the corrected impulse recovered from the received tracking signal., as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]). 

Regarding claim 12, the combined invention of Gordy, Wright, Gilbert, and Berman does not teach a method further comprising determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device with the impulse response recovered from the received tracking signal; wherein the distorting object is determined to not be present when the evaluation of the recovered impulse response includes no residual signal.
Berman teaches a method further comprising determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device with the impulse response recovered from the received tracking signal (estimates a location of one or more elements of the robotic systems of FIGS. 1-10, such as the location of the instrument  [0026]; coordinates of position and/or orientation are implicit; The EM tracking system may also determine whether one of the patient and the EM field generator 110 receives an impulse [0169]) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, and Berman to include determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device with the impulse response recovered from the received tracking signal, as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]).
	The combined invention of Gordy, Wright, Gilbert, and Berman still does not teach the distorting object is determined to not be present when the evaluation of the recovered impulse response includes no residual signal.
	Gilbert, however, teaches a method further comprising wherein the distorting object is determined to not be present (the abnormality detector 234 outputs no abnormality and, if the results are not within the tolerance range, outputs abnormality [0042]; detecting an abnormality within the circuit as a function of the impulse response [0009]) when the evaluation of the recovered impulse response includes no residual signal (The compensator 240 receives the filtered samples from the compensator sampler 238 and compensates fluctuations of the filtered samples [0040]; the fluctuations of the filtered samples is implicitly functions as the residual signal; The generator reference setter 242 receives the compensated results from the compensator 240 and sets an appropriate reference power profile that can be used as a reference in detecting abnormalities in the output circuit 201 [0042]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, and Berman include the distorting object is determined to not be present when the evaluation of the recovered impulse response includes no residual signal, as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

Regarding claim 13, Gordy does not teach the method further comprising, determining a distortion impulse response if the residual signal is determined to be present when evaluating the recovered impulse response. Gilbert, however, teaches determining a distortion impulse response if the residual signal is determined to be present when evaluating the recovered impulse response signal (The test signal 360 may incorporate a minimum or maximum length sequence (MLS) and may be used to extract the impulse response of the circuit being tested [0096]; abnormality that is manifest as distortion [0052]); The compensator 240 receives the filtered samples from the compensator sampler 238 and compensates fluctuations of the filtered samples [0040]; the fluctuations of the filtered samples is implicitly functions as the residual signal; The generator reference setter 242 receives the compensated results from the compensator 240 and sets an appropriate reference power profile that can be used as a reference in detecting abnormalities in the output circuit 201 [0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, and Berman to include determining a distortion impulse response if the residual signal is determined to be present when evaluating the recovered impulse response, as taught by Gilbert, in order to achieve having an improved signal-to-noise ratio, as taught by Gilbert ([0012]).

Claims 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Gordy in view of Wright, Gilbert and Berman as applied to claim 13 above, and further in view of Felblinger et al (EP 3552545 A1, hereinafter "Felblinger" and citing a machine translation of EP 3552545 A1, previously cited) .

Regarding claim 14, Gordy does not teach reconstructing the distortion impulse response with the evaluated residual signal. Felblinger discloses “Method and Device for Real-time Correction of Magnetic Field” (title).  
Felblinger teaches reconstructing the distortion impulse response with the evaluated residual signal (the invention relates first of all to a method for real-time correction of measurements of variations of at least one characteristic of the existing electromagnetic environment [0016]) with the evaluated residual signal (M points denoted UM(n) of the signal SG [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, and Berman to include reconstructing the distortion impulse response with the evaluated residual signal, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]).

Regarding claim 15, the combined invention of Gordy does not teach reconstructing the distortion impulse response with the evaluated residual signal includes adding the residual signal to a determined initial impulse value. Felblinger teaches reconstructing the distortion impulse response with the evaluated residual signal includes adding the residual signal (M points denoted UM(n) of the signal SG [0032]) to a determined initial impulse value (The coefficients that constitute these M points are continuously updated, and are used to add to the impulse response [0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, and Berman to include reconstructing the distortion impulse response with the evaluated residual signal includes adding the residual signal to a determined initial impulse value, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]). 

	Regarding claim 16, Gordy does not teach removing or deconvoluting the reconstructed distortion impulse response from the full impulse response to determine a corrected impulse response. Felblinger, however, teaches removing or deconvoluting the reconstructed distortion impulse response from the full impulse response to determine a corrected impulse response (artifact identified as corresponding to parameters of a measurement then being separated and then removed from the signal resulting from the measurement of the variations in the characteristic of the electromagnetic environment [0020]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, and Berman to include removing or deconvoluting the reconstructed distortion impulse response from the full impulse response to determine a corrected impulse response, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]). 

Regarding claim 17, Gordy does not teach a method determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device based on the corrected impulse. Berman, however, teaches determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device based on the corrected impulse.  (estimates a location of one or more elements of the robotic systems of FIGS. 1-10, such as the location of the instrument  [0026]; coordinates of position and/or orientation are implicit; The EM tracking system may also determine whether one of the patient and the EM field generator 110 receives an impulse [0169]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, Berman, and Felblinger to include determining the pose, which can include at least some coordinates of position and/or orientation, of the tracking device based on the corrected impulse, as taught by Berman, in order to have a system with enhanced imaging and guidance to assist the physician, as suggested by Berman ([0045]).

	Regarding claim 18, Gordy not teach a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse per at least one of (i) a parameterized impulse response due to the distorting object or (ii) expected contributions from the distorting object. Felblinger teaches a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse per at least one of (i) a parameterized impulse response due to the distorting object or (ii) expected contributions from the distorting object (corrective stage for reconstructing a corrected signal based on the signal from at least one Hall effect sensor [0027]; the Hall effect sensor is implicitly used to show the expected contributions from the distorting object; a Hall effect sensor is - according to this solution -placed as close as possible to the ECG sensor, in order to measure the magnetic field variations which actually cause the artifacts measured by this sensor [0009]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, Berman, to include reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse per at least one of (i) a parameterized impulse response due to the distorting object or (ii) expected contributions from the distorting object, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]). 
	
Regarding claim 19, Gordy does not teach a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse response to expected response of the distorting object with concurrent evaluating the impulse response residual and adding the impulse response residual. 
Felblinger teaches wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse response to expected response of the distorting object (the means for measuring the characteristic of the electromagnetic environment consist of at least one Hall effect sensor [0025]; corrective stage for reconstructing a corrected signal based on the signal from at least one Hall effect sensor [0027]; the distortion impulse is implicitly fitted to the expected response of the distorting object based off of the Hall Effect Sensor)   with concurrent evaluating the impulse response residual and adding the impulse response residual  (The coefficients that constitute these M points are continuously updated, and are used to add to the impulse response [0032]).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gordy, Wright, Gilbert, Berman, to include a method wherein reconstructing the distortion impulse response with the evaluated residual signal includes fitting the distortion impulse response to expected response of the distorting object with concurrent evaluating the impulse response residual and adding the impulse response residual, as taught by Felblinger, in order to have the ability to control the form of the signals collected, in real time, by eliminating certain undesirable artifacts or by separating what comes from different sources in order to obtain at least one clear signal, as suggested by Felblinger ([0005]).

Response to Arguments
Applicant’s arguments, see remarks, page9 and 11, filed 08/, with respect to drawing  have been fully considered and are persuasive.  The drawing objection of non-final mailed 05/06/2022 has been withdrawn. 
Applicant’s arguments, see remarks, page 10, filed 08/08/2022, with respect to specification objections have been fully considered and are persuasive.  The specification objection of non-final  mailed 05/06/2022 has been withdrawn. 
Applicant’s arguments, see remarks, page1, filed 08/, with respect to claim objections have been fully considered and are persuasive.  The claim objections of non-final mailed 05/06/2022 has been withdrawn. 
Applicant’s arguments, see remarks, page1, filed 08/, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The claim rejection under 35 USC 112(b) of non-final  mailed 05/06/2022 has been withdrawn. 
Applicant argues, see remarks page 13, filed 08/,  that Gilbert does not specifically disclose demultiplexing. In response, examiner asserts that under broadest reasonable interpretation, demodulating and demultiplexing are analogous as both function to separate or extract information from a signal.  
Applicant argues, see pages remarks, 12-14 and 16-17, filed 08/,  that the previous rejection fails to address the newly added limitations to claim 1 related to “generating a spread spectrum signal including a binary signal and a pseudo-noise signal”, and claims 1 and 11 related to “connecting a controller configured to generate a tracking signal to a coil with an H- bridge system”. The arguments are moot in view of the new grounds of rejection necessitated by amendment which relies on Wright et. al (US 20090299174 A1) and Roeder (US 4653069 A). Further, dependent claims 4-10 and 12-19, are rejected for the reasons noted above.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning,  see remarks, page 15, filed 08/08/2022, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793